 1500 LAWRENCE AVENUE
         CN7807
OCEAN, NEW JERSEY 07712
       732-922-1000
    732-922-6161 (FAX)
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
          973-247-9000
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
       www.ansellgrimm.com

                                                    January 25, 2021

      Via ECF

      Honorable Alison J. Nathan, U.S.D.J.
      United States District Court for the
         Southern District of New York
      40 Foley Square, Room 2102
      New York, New York 10007

                Re:          Jeffrey M. Goldman v. Sol Goldman Investments LLC, et al.
                             Civil Action No.: 1:20-cv-6727

      Dear Judge Nathan:

                This firm represents Defendants Sol Goldman Investments LLC (“SGI”), Solil

      Management, LLC (“Solil”), and Jane H. Goldman (collectively, “Defendants”) in the above

      styled matter. Please accept this letter brief in lieu of a more formal reply brief in further support

      of SGI’s motion to dismiss the Amended Complaint for lack of subject-matter jurisdiction and

      failure to state a claim upon which relief may be granted, pursuant to Federal Rules of Civil

      Procedure 12(b)(1) and 12(b)(6).
                                                                                                      Page 2
 1500 LAWRENCE AVENUE
         CN7807
OCEAN, NEW JERSEY 07712                         LEGAL ARGUMENT
       732-922-1000
    732-922-6161 (FAX)
                     Notwithstanding Plaintiff’s continuing protestations, SGI was not Plaintiff’s “employer”
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
          973-247-9000
        under the ADEA, the NYSHRL, or the NYCHRL and, therefore, the Court lacks subject-matter
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
        jurisdiction over SGI and Plaintiff has failed to state a claim against SGI upon which relief can be
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
        granted by this Court. In these circumstances, the Court should grant SGI’s motion to dismiss as
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886

        a matter of law.
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
        I.         The ADEA Claim Should Be Dismissed.
       www.ansellgrimm.com



                     Plaintiff fails in his opposition to meet his burden of establishing subject matter

        jurisdiction. See, e.g., Mathirampuzha v. Potter, 548 F.3d 70, 85 (2d Cir. 2008) (“The burden of

        demonstrating subject-matter jurisdiction lies with the party asserting it”) (citing Hamm v. United

        States, 483 F.3d 135, 137 (2d Cir. 2007)); Copeland v. Fortis, 685 F. Supp. 2d 498, 506 (S.D.N.Y.

        2010) (“Plaintiffs bear the burden of demonstrating that subject matter jurisdiction exists, and these

        plaintiffs have not met that burden.”); Saleh v. Holder, 84 F. Supp. 3d 135, 137 (E.D.N.Y. 2014)

        (“The plaintiff bears the burden of proving subject matter jurisdiction by a preponderance of the

        evidence.”) (citing Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir.

        2005)). Moreover, “[s]ubject matter jurisdiction is a threshold issue and, thus, when a party moves

        to dismiss under both Rules 12(b)(1) and 12(b)(6), the motion court must address the 12(b)(1)

        motion first.” Saleh, 84 F. Supp. at 138.

                     While making much ado about the Supreme Court’s decision in Arbaugh (which merely

        addressed whether the employee numerosity requirement was jurisdictional or substantive),

        Plaintiff ignores the fact that the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C.

        §§ 621, et seq., only provides federal courts with subject-matter jurisdiction to hear age
                                                                                                        Page 3
 1500 LAWRENCE AVENUE
         CN7807
OCEAN,discrimination   claims
        NEW JERSEY 07712           filed by an “employee” against their “employer.” See 29 U.S.C. § 630(f)
       732-922-1000
    732-922-6161 (FAX)
        (defining “employee” as “an individual employed by any employer[.]”).
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424

                     At the risk of repetition, SGI is not Plaintiff’s employer -- indeed, SGI has no employees
          973-247-9000
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
        whatsoever. See Affidavit of Judy Brener (“Brener Affidavit”), ¶ 2. Of course, if SGI has no
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
        employees, then Plaintiff could not have been employed by SGI. Id. at ¶ 3. There is nothing in
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886

        the Federal Rules of Civil Procedure that prohibits the Court from reviewing and considering the
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
        Brener Affidavit (or the previously-submitted Bauchner Certification and its attached exhibits)
       www.ansellgrimm.com



        when deciding a Rule 12(b)(1) motion to dismiss. Plaintiff does not contend otherwise. Moreover,

        the Court has the discretion to review and consider these documents in the context of a Rule

        12(b)(6) motion to dismiss, subject to the requirements of Rule 12(d).

                     Simply put, Solil employed Plaintiff, not SGI. Solil is listed on Plaintiff’s W-2 form.

        Solil is the name listed under the “employer” section of the “Notice and Acknowledgement of Pay

        Rate and Payday Under Section 195.1 of the New York State Labor Law” that Plaintiff

        acknowledged receiving and reviewing. Plaintiff has not produced a single document or any

        evidence which identifies SGI as his employer and simply relies on his bare, self-serving,

        inexplicable, unfounded assertion that SGI “employed” him in addition to Solil. Thus, Plaintiff

        has done nothing to meet his burden of establishing jurisdiction and the Court is not obliged to,

        and should not, accept this assertion as true on a Rule 12(b)(1) motion to dismiss. See Makarova

        v. United States, 201 F.3d 110, 113 (2d Cir. 2000) (“In resolving a motion to dismiss for lack of

        subject matter jurisdiction under Rule 12(b)(1), a district court . . . may refer to evidence outside

        the pleadings. . . . A plaintiff asserting subject matter jurisdiction has the burden of proving by a

        preponderance of the evidence that it exists.”). Taking Plaintiff’s argument to its illogical

        conclusion, he could have simply alleged that Solil and IBM and Coca-Cola are all “integrated”
                                                                                                       Page 4
 1500 LAWRENCE AVENUE
         CN7807
OCEAN,for
        NEWpurposes    of serving
             JERSEY 07712           as his employer and based on that implausible allegation they all should
       732-922-1000
    732-922-6161 (FAX)
        be defendants here.
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
          973-247-9000
                     SGI notes that Manning v. Erhardt+Leimer, Inc., No. 17 CV 348, 2020 U.S. Dist. LEXIS
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
        25136 (W.D.N.Y. Feb. 7, 2020), is distinguishable because that case heavily focused on whether
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
        the employer -- a foreign entity -- was subject to the ADEA. Plaintiff’s reliance on Arbaugh v. Y
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886

        & H Corp., 546 U.S. 500 (2006) and Da Silva v. Kinsho Int’l Corp., 229 F.3d 358 (2d Cir. 2000), is
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
        misplaced because those cases addressed the employee numerosity requirement of the ADEA,
       www.ansellgrimm.com



        which is not the issue here. The remaining three cases cited by Plaintiff -- Downey v. Adloox, 238

        F. Supp. 3d 514, 524 (S.D.N.Y. 2017), Basile v. Levittown United Teachers, 17 F. Supp. 3d 195,

        206 (E.D.N.Y. 2014), and Newsom-Lang v. Warren Int’l, 129 F. Supp. 2d 662, 665 (S.D.N.Y.

        2001) -- also considered the employee numerosity requirement and, therefore, are not applicable

        here.

                     Indeed, the question here is quite different:    Does the Court have subject-matter

        jurisdiction over someone who is not an employer? The answer is clearly “No” and, rather

        tellingly, none of the cases cited by Plaintiff state otherwise. In that same vein, none of the cases

        cited by Plaintiff stand for the proposition that the issue of whether a defendant actually employed

        Plaintiff is a substantive, rather than jurisdictional, question. Again, Plaintiff has failed to meet

        his burden of establishing subject matter jurisdiction for his claims against SGI. For the same

        reasons, he has failed to assert legally plausible claims against SGI as the statute requires it be his

        employer; which it indisputably is not. See Ashcroft v. Iqbal, 556 U.S. 662 (2009) (To defeat a

        Rule 12(b)(6) motion, the complaint “must plead sufficient facts ‘to state a claim to relief that is

        plausible on its face.’”); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (same).
                                                                                                      Page 5
 1500 LAWRENCE AVENUE
         CN7807
OCEAN, NEW JERSEYIn these
                     07712        circumstances, the facts compel one and only one conclusion: SGI was not
       732-922-1000
    732-922-6161 (FAX)
        Plaintiff’s “employer” under the ADEA.             Therefore, the Court must dismiss the Amended
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
          973-247-9000
        Complaint against SGI for both lack of subject-matter jurisdiction and for failure to state a claim
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
        upon which relief may be granted, pursuant to Rules 12(b)(1) and 12(b)(6).
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
        II.        The State Law Claims Also Should Be Dismissed.
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886

                     Plaintiff also continues to contend that SGI was his employer for purposes of the New
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
        York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law §§ 290, et seq., and the New York
       www.ansellgrimm.com



        City Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code §§ 8-101, et seq. Again, this is

        simply false, regardless of whether Plaintiff attempts to incorrectly portray SGI as a “single

        integrated employer” or otherwise.

                     It defies common sense for an entity that has literally zero employees to suddenly have

        “employees” by some mere tenuous association with another entity. This is particularly odd when

        Solil has time and again not disputed and, in fact, acknowledged in pleadings filed with this Court,

        that it employed Plaintiff. Moreover, the Brener Affidavit yet again sets forth the identity of

        Plaintiff’s employer. See Brener Affidavit, ¶ 3. This nonsensical obsession with perusing an entity

        that was -- in fact -- not Plaintiff’s employer when Plaintiff’s actual employer is already a named

        Defendant in this case remains inexplicable.

                     SGI also disputes Plaintiff’s characterization of its Amended Complaint. While Plaintiff

        may have referred to SGI specifically on a handful of occasions, the vast majority of the Amended

        Complaint still contains deliberately vague and nebulous references to “Defendants”

        impermissibly levied generally and collectively. See, e.g., Am. Compl., ¶¶ 2-6, 15-16, 18, 46-48

        (D.E. #18). However, Plaintiff does not -- because he cannot -- expressly allege that SGI: (1) had

        the power to select or engage Plaintiff’s services; (2) paid Plaintiff’s wages or salary (which
                                                                                                       Page 6
 1500 LAWRENCE AVENUE
         CN7807
OCEAN,already   has been
        NEW JERSEY   07712 shown   to be false); (3) had the power to dismiss Plaintiff; and (4) had the power
       732-922-1000
    732-922-6161 (FAX)
        to control Plaintiff’s conduct. As Plaintiff must plausibly allege all four elements, does not allege
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
          973-247-9000
        any of them, and the record evidence already confirms he that SGI did not pay his wages or salary,
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
        he simply cannot pursue his claims against SGI as a matter of law.
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
            SUITE 705As such, the Amended Complaint does not satisfy the requirements set forth by the
  WHITE PLAINS, NEW YORK 10601
          800-569-3886

        Appellate Division in State Div. of Human Rights v. GTE Corp., 109 A.D.2d 1082, 1083 (N.Y. 4th
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
        Dep’t. 1985), and endorsed by the New York State Court of Appeals in Griffin v. Sirva, Inc., 29
       www.ansellgrimm.com



        N.Y.3d 174, 186 (2017). This pleading failure is insurmountable and requires the Court to grant

        SGI’s motion with prejudice.
                                                                                                      Page 7
 1500 LAWRENCE AVENUE
         CN7807
OCEAN, NEW JERSEY 07712                              CONCLUSION
       732-922-1000
    732-922-6161 (FAX)
                   For the foregoing reasons, SGI respectfully submits that its motion to dismiss be granted,
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
          973-247-9000
        the Court direct the Clerk to remove SGI as a Defendant in this matter, and grant all further and
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
        additional relief as the Court deems justified and necessary, including awarding Defendants their
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
        reasonable fees and costs attendant to the filing of this Motion.
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886
      41 UNIVERSITY DRIVE
           SUITE 400
                                                        Respectfully submitted,
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
       www.ansellgrimm.com




                                                        Joshua S. Bauchner, Esq.
                                                        Rahool Patel, Esq.
                                                        Ansell Grimm & Aaron, P.C.
                                                        Attorneys for Defendants

        Cc:        Counsel for Plaintiff (via ECF)
